Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Lewis et al., discloses an integrated circuit comprising: a region of circuitry supplied with clock signals wherein the region of circuitry comprises a plurality of logic blocks (102, 106); and a plurality of delay circuits (110 – 118), as set forth in the independent claim 1; and a plurality of paths including a faster path and a slower path (110 – 118); and a plurality of logic blocks (102, 106), as set forth in the independent claims 8 and 15.
However, Lewis et al., taken alone or in combination of other references, does not teach or fairly suggest an integrated circuit comprising, among other things, a plurality of overlapping clock networks, a plurality of programmable delay circuits for time borrowing that provide a programmable amount of delay to clock signals to be supplied by different clock networks of the overlapping clock networks, as set forth in the claim 1; and an article of manufacture or a method comprising: receive a circuit design for field programmable gate array (FPGA) circuitry, and perform a time borrowing process on the circuit design, wherein the time borrowing process comprises determining routing for clock signals supplied on overlapping clock networks that supply the clock signals to a same region of the FPGA circuitry, wherein the same region of the FPGA circuitry comprises a plurality of configurable logic blocks, to cause time to be borrowed from the faster path and given to the slower path, as set forth in the claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844